DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 and 21(in-part) and 22-23 in the reply filed on 29 November 2021 is acknowledged.  The traversal is on the ground(s) that there would be no serious search burden upon the Examiner so that all claims could be examined together.  This is not found persuasive because for the reasons specifically recited in the restriction as set forth on 20 October 2021.  It is noted, Group II, claims 9-17, however, would be eligible for rejoinder should the product claims become allowable and the method claims remain commensurate in scope with said product claims.
The requirement is still deemed proper and is therefore made FINAL.

Status of Application
Claims 1-23 are pending; Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 1-8 and 21-23 are subject to examination on the merits.

Priority
The instant application claims benefit of foreign priority document JP 2019-029412 filed 21 February 2019 is acknowledged.  Said document has been received.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 July 2021 and 29 April 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s.  It is noted NPL reference 7 of the IDS filed 04/29/2020 has not been considered as no English translation is provided.  

Sequence Listing Requirements - Specification
Objection #1:  The instant specification is objected to because it does not meet the sequence listing requirements.  The instant application contains a sequence listing filed on 21 February 2020 in Computer Readable Form (CRF - .txt).  In order for said CRF to be considered both the 37 C.F.R. 1.821(c) copy and the 37 C.F.R. 1.821(e) copy, both required for sequence compliance under 37 C.F.R. 1.821-1.825, said CFR must necessarily be incorporated by reference into the specification.  Applicants are also referred to MPEP 2422.03 and 2429.  
Thus, Applicants should submit an amendment to the specification below the “Cross-Reference To Related Application” section, which is a new section titled: “Reference To An Electronic Sequence Listing” or simply “Sequence Listing” and state the following (filling in the blanks as necessary):  The contents of the electronic 
Objection #2:  Paragraph 0077 recites a nuclear localization signal having eight defined amino acids and as such, said peptide requires a sequence identifier.


Claim Objections
Claims 1-8 and 21-23 are objected to because of the following informalities:  
The claims appear to be a literal or machine translation of foreign claims, thus, are replete with grammatical errors.  For example, in claim 1, said claim recites the phrases, with reference to the first or second region, “that defines a polypeptide capable of….”
The phrase can be grammatically improved upon (it also leads to various antecedent basis issues as seen below).  It is suggested to replace with, for example, “…..region comprising a polypeptide capable….”  Then dependent claims can also be amended the same, such as in claim 2, “wherein the polypeptide of the first region is derived from a restriction enzyme……”, etc.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3, 6 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite that the first region comprises a polypeptide derived from “a frequent restriction enzyme”, which is not a conventional term in the art.  Nor is it defined in the specification so as to limit what this unconventional term is within the claims.  

Claim 4 recites the limitation "derives from a 4-base recognition restriction….." in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite such an enzyme. 

Claim 6 recites the limitation "wherein the first region that defines a polypeptide derived from a frequent restriction enzyme….." in reference to claim 1.  There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite such an enzyme. 

Claim 22-23 recites the limitation "wherein the first region defines the polypeptide derived from a frequent restriction enzyme….." and “wherein the second region defines the polypeptide having DNA methylation activity….” in reference to claim 1.  There is insufficient antecedent basis for these limitations in the claims because claim 1 does not recite frequent restriction enzyme or those having DNA methylation activity. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a fusion protein comprising a first polypeptide that is capable of binding sequence specifically to multiple sites on genomic DNA, and a 
Thus, the claims are drawn to an enormous genus of polypeptides making up the first and second polypeptide.  The specification, however, only describe utilize the Type II restriction enzyme modified to be a nickase (nTaqI) as a fusion protein which further comprises a second polypeptide comprising various DNA and histone controlling enzymes.  This example, however, is not representative of the enormous genus of first polypeptides bind DNA in multiple places; and/or restriction enzymes/restriction endonucleases.  Given nearly every species in existence has DNA binding proteins, there are likely tens of millions proteins found within the claimed genus (given there are about 9 million species known).  The characterization and use of a single representative species within this enormous genus, however, is not characteristic of all of said DNA binding proteins that bind multiple sites in terms of structure and function. 
The MPEP in section 2163.02 states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made/filed, of the specific subject matter claimed.  The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.").   Thus, an applicant shows possession of the claimed invention by "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398 (Fed. Circ. 1997).
 	
MPEP § 2163 further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is "not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."  Furthermore, the courts have also held that possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-8 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Joung & Maeder (US 2016/0010076 – cited herein; hereafter “Joung”).
Regarding claims 1, 7-8 and 21, Joung teaches fusion proteins comprising a first binding region that binds multiple sites on DNA, comprising dCas9 lacking dsDNA cleavage activity and fused to a second region that regulates epigenomic state of genomic DNA, comprising to proteins controlling DNA de/methylation or histones selected from: HP1, KRAB, DNA methyltransferases, TET proteins, histone: acetyltransferases, deacetylases, demethylases, etc., VP64, LSD1, etc. (See p. 1, paragraphs 0008; 0049-0054). 
Regarding claim 2, by definition, Cas9 is a restriction enzyme because it cleaves DNA at sit-specific areas.  Said Cas9 of Joung has been modified to not cleave dsDNA. 
.

Claim(s) 1, 7-8 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimmer et al. (Nuc. Acids Res., 2014 – cited herein).
Regarding claims 1, 7-8 and 21, Grimmer et al. teach a fusion protein comprising a first binding region that binds multiple sites on DNA, comprising artificial transcription factors and fused to a second region that regulates epigenomic state of genomic DNA, comprising a KRAB SKD domain which is involved in repressing histone demethylase (See Abstract, Materials and Methods).  
	It should be noted, the instant claims do not require that the fusion protein works to an expected level and thus regulating even a tiny portion of genomic DNA (e.g. here, it appears only 10% as expected; p. 10857, 1st col., last paragraph) meets the limitations of the claims.
 
Conclusion
Claim23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        15 March 2022